DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cage 101 (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “means” is used (3X).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "the CT40 cannon" in line 1 and "the mechanical support" in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Furthermore, recitations of "valve sleeve" in the claims are best understood as --valve sleeve assembly--.  This is asserted because claim 3 recites "a … firing pin sleeve," which is best understood to be the disclosed "machined single part 2" at page 3, line 20, and the only "sleeve" disclosed.  Thus, "valve sleeve" is not a sleeve, per se, but rather, a moniker for the grouping of parts overall.  Lastly, in the recitation of a "valve sleeve … that functions in association with a detonation assembly" in lines 1-2, it is unclear whether a detonation assembly is required by the claim or merely an intended use of the valve sleeve.  Note that "for the CT40 cannon" in line 1 is merely an intended use of the valve sleeve assembly and such is not required by the claim.
Claim 2 recites the limitation "the cannon" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, as noted above, because the "valve sleeve" appears to be disclosed as not a specific part but rather a group of parts, i.e., an assembly, it is unclear how "the firing pin" can be "coupled to the valve sleeve" in line 2.  Lastly, pronouns, i.e., "it" in line 3, should be replaced with a positive recitation of the intended element, since the pronoun can refer to most any previously recited element and, thus, create ambiguity.  Here, in the recitation of "the firing pin of the cannon is coupled to the valve sleeve and is translatable in relation to it," "it" can refer to translation of the firing pin in relation to either the cannon or the valve sleeve, thus rendering the claim unclear.
Claim 3 further recites the limitation "these means" in line 5.  The issue is whether such refers to "the receiving means" in line 2 or all the element constituting such.  Furthermore, while identically disclosed, see Abstract and page 2, lines 8-13, it is also unclear what is meant by "being revolving" in line 5.  Specifically, while any element is capable of revolving, there is no further disclosure of revolving.  Thus, what this limitation intends to convey is unclear.
Claim 4 recites the limitation "a ring" in line 2.  The issue is whether this refers to spring guide 5, disclosed as being "in the form of a ring," page 3, line 32, or elastic ring 9, e.g., Fig. 1.  For clarity, the claims should refer back to the specification using the same language relied upon to describe the invention.  See MPEP § 2170.03.  Claim 4 further recites the limitation "the valve" in lines 2-4 (3X).  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites "it" in line 2.  It is unclear what this term is intended to reference.  Claim 5 further recites the limitation "this sleeve" in line 2.  Because both a valve sleeve and a firing pin sleeve are previously recited, and because the valve sleeve is relied upon in the claims more as a singular part than an assembly, it is unclear to which sleeve such refers.  Claim 5 further recites "its" in line 4, which should clarify which element is intended or be replaced with --an--.
Claim 6 recites the limitation "the translational movement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The term “high mechanical strength” in claim 8 is a relative term which further renders the claim indefinite.  The term “high mechanical strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How much mechanical strength is required by the claim is indeterminable and, thus, unclear.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,357,059 to Könicke.
Re: claim 1, Könicke discloses the claimed invention including a valve sleeve 10, Figs. 1-2, that functions in associated with a detonation assembly 16 to activate a firing pin 28, wherein the valve incorporates receiving means 18, 20 to ensure mechanical support of the firing pin during firing events.
Re: claim 2, Könicke further discloses wherein the firing pin is coupled to the valve sleeve and translatable in relation thereto (as shown).
Re: claim 8, Könicke further discloses wherein the sleeve is made of material with mechanical strength that is resistant to both heat and pressure (asserted because any material used in such a construction must be at least somewhat so strong and so resistant, lest the weapon fail immediately upon use or much sooner than would normally be the case).

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,604,326 to Lescure (US version of EP 0 660 068 A1, cited by Applicant).
Re: claim 1, Lescure discloses the claimed invention including a valve sleeve 1, e.g., Fig. 1, that functions in associated with a detonation assembly (col. 5, lines 8-11) to activate a firing pin 17, wherein the valve incorporates receiving means 7 to ensure mechanical support of the firing pin during firing events.
Re: claim 2, Lescure further discloses wherein the firing pin is coupled to the valve sleeve and translatable in relation thereto (as shown).
Re: claim 8, Lescure further discloses wherein the sleeve is made of material with mechanical strength that is resistant to both heat and pressure.  Whether true, see assertion with respect to claim 8 above: such properties must inhere in any such material construction.
Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
16-Jul-22